 


 

 

 

 

 


EXHIBIT 10.66


SEPARATION AGREEMENT

AND GENERAL RELEASE

 

 

                        THIS SEPARATION AGREEMENT AND GENERAL RELEASE
(“Agreement”) is made and entered into by and between JAMES C. MILLER
(hereinafter referred to as “Executive”), and Idaho Power Company, including all
of its subsidiaries and affiliates,  (hereinafter collectively referred to as
“Company”).

W I T N E S S E T H :

                        WHEREAS, it is contemplated that, as a result of
Executive’s separation from the Company, Executive’s status as Senior Vice
President, Power Supply for Idaho Power Company, shall terminate on August 31,
2009; and

                        WHEREAS, it is contemplated that, as a result of
Executive’s separation from the Company, Executive’s status as an employee of
Company shall terminate on August 31, 2009; and

                        WHEREAS, Executive and Company desire to settle fully
and finally any and all differences between them, if any, including, but in no
way limited to, any differences that might arise out of Executive's employment
with Company or the termination of said employment;

                        NOW, THEREFORE, in consideration of the premises and
mutual promises herein contained, including, without limitation, Executive’s
agreement to the release of claims as set forth in this Agreement, it is agreed
as follows:

CONFIDENTIAL

MILLER SEPARATION AGREEMENT                         1 of  11

--------------------------------------------------------------------------------

 


 

 

 

 

                        FIRST:  This Agreement shall not in any way be construed
as an admission by Company that it has acted wrongfully with respect to
Executive or any other person, or that Executive has any claims whatsoever
against Company, and Company specifically disclaims any liability to or wrongful
acts against Executive or any other person, on the part of itself, its employees
or its agents.

                        SECOND:  This Agreement shall not in any way be
construed as an admission by Executive that Executive has acted wrongfully with
respect to Company or any other person, or that Company has any claims
whatsoever against Executive, and Executive specifically disclaims any liability
to or wrongful acts against Company, its employees or agents, or any other
person.

                        THIRD:  Executive represents and warrants that Executive
has not filed any complaints, lawsuits or claims against Company, and that
Executive will not do so at any time hereafter with respect to acts, omissions
or events that occurred prior to the date this Agreement is signed by Executive
and becomes binding on the parties hereto; provided, however, this shall not
limit Executive from filing a lawsuit for the sole purpose of enforcing
Executive's rights under this Agreement.

                        FOURTH:  Company represents and warrants that it has not
filed any complaints, lawsuits or claims against Executive, and that it will not
do so at any time hereafter with respect to acts, omissions or events that
occurred prior to the date this Agreement is signed by and becomes binding on
the parties hereto; provided, however, this shall not limit Company from filing
a lawsuit for the sole purpose of enforcing Company's rights under this
Agreement.

                        FIFTH:  Executive represents, understands and agrees
that Executive’s status as Senior Vice President, Power Supply for Idaho Power
Company shall terminate on August 31, 2009.  Executive also represents,
understands and agrees that Executive’s status as an employee of Idaho Power
Company will terminate on August 31, 2009. 

CONFIDENTIAL

MILLER SEPARATION AGREEMENT                         2 of  11

--------------------------------------------------------------------------------

 


 

 

 

 

                        SIXTH:  Company agrees to pay and to do and Executive
agrees to accept as consideration for this Agreement and Executive’s agreement
to the releases contained herein the following:

a.                   Company shall pay to Executive a gross amount of Four
Hundred Fifty Thousand Dollars ($450,000.00).  This amount will be paid, less
all taxes and appropriate deductions associated with said payment in two equal
payments to be paid no later than September 15, 2009, and January 15, 2010.

b.                  Executive agrees to provide ongoing consulting services to
the Company from September 1, 2009 to December 31, 2010.  The specific terms and
conditions of this arrangement will be set forth in a separate Consulting
Agreement executed simultaneously herewith (the "Consulting Agreement").

c.                   Executive’s eligibility for participation in Company
short-term incentive plans, including but not limited to the Executive Incentive
Plan, shall terminate on August 31, 2009.  Any payment made under the Executive
Incentive Plan for 2009 will be governed by the terms and conditions of the
Plan.

d.                  Executive’s eligibility for participation in Company
long-term executive incentive plans such as restricted stock, performance shares
and stock options, shall terminate on August 31, 2009.  However, grants to
Executive of restricted stock, performance shares and/or stock options made
prior to August 31, 2009 shall be administered in accordance with applicable
plan and award agreement provisions.

CONFIDENTIAL

MILLER SEPARATION AGREEMENT                         3 of  11

--------------------------------------------------------------------------------

 


 

 

 

 

e.                   The Company’s payment of any and all executive perquisites,
such as club memberships, supplemental medical benefits and any other perquisite
provided to Executive by the Company shall terminate on August 31, 2009.

f.                   Executive and any covered dependents shall, upon proper
application, be eligible for a period of 18 months for coverage under the Idaho
Power Company group health plans in accordance with the requirements of COBRA. 
Executive’s eligibility for retiree group health plan coverage shall be governed
by the terms and conditions of the Company’s group health plan.

                        SEVENTH:  Executive represents, understands and agrees
that (i) with respect to the Idaho Power Company Security Plan for Senior
Management Employees I, amended and restated effective December 31, 2004,
Executive's benefits shall be determined pursuant to the terms thereof,
including, without limitation, Section 12.10 thereof, and shall commence on
September 1, 2009; and (ii) with respect to the Idaho Power Company Security
Plan for Senior Management Employees II effective January 1, 2005 (Amended and
Restated November 20, 2008), Executive shall be deemed to have experienced a
"Separation from Service," as that term is used in Section 409A of the Internal
Revenue Code of 1986, as amended, as of August 31, 2009, and Executive shall
cease to accrue additional benefits under the plan after August 31, 2009
(benefits under the plan shall be based on Executive's "Years of Participation"
and "Final Average Monthly Compensation" (as those terms are defined in the
plan) as of August 31, 2009) and benefits under the plan shall commence pursuant
to the terms of the plan on March 1, 2010.  Executive's benefits under the
Security Plan for Senior Management Employees II shall be determined pursuant to
Section 5.2 (Early Retirement Benefit) of the plan.

CONFIDENTIAL

MILLER SEPARATION AGREEMENT                         4 of  11

--------------------------------------------------------------------------------

 


 

 

 

 

                        EIGHTH:  Executive agrees that Executive shall make no
statement, oral or written, which is not truthful or for which Executive lacks a
factual basis, and which, by itself, may significantly or substantially damage
the reputation of Company, its parent, its subsidiaries, its affiliates, or any
director, officer or employee of any of those entities.

                        NINTH:  Company agrees that it shall make no statement,
oral or written, which is not truthful, or for which Company lacks a factual
basis, and which may significantly or substantially damage the reputation of
Executive.

                        TENTH:   Executive represents and agrees that Executive
has returned, or upon termination of employment will immediately return, to
Company all Company Information and Company property including and without
limitation all Company documents, reports, files, memoranda, records and
software; credit cards, cardkey passes; door and file keys; computers; computer
access codes; or disks and instructional manuals; cell phones; and other
property which Executive received or prepared or helped prepare in connection
with Executive’s employment with Company; and Executive represents and agrees
that Executive has not retained and will not retain any copies, duplicates,
reproductions, or excerpts thereof.  The term “Company Information” as used in
this Agreement is limited to (a) confidential information, including information
received from third parties under confidential conditions; and (b) other
technical, business or financial information, the use or disclosure of which can
reasonably be construed to be contrary to the interests of Company. 

CONFIDENTIAL

MILLER SEPARATION AGREEMENT                         5 of  11

--------------------------------------------------------------------------------

 


 

 

 

 

                        ELEVENTH:  Executive agrees that in the course of
Executive’s employment with Company Executive has acquired Company Information
as defined in the TENTH paragraph above.  Executive understands and agrees that
such Company Information has been disclosed to Executive in confidence and for
use only by Company.  Executive represents, understands and agrees that
Executive  (i) will keep such Company Information confidential at all times and
will not disclose or communicate Company Information to any third party unless
ordered to do so by a court or administrative agency, and (ii) will not make use
of Company Information on Executive's own behalf, or on behalf of any third
party.  In view of the nature of Executive's employment and the nature of
Company Information which Executive has received during the course of
Executive’s employment, Executive agrees that any unauthorized disclosure to
third parties of Company Information or other violation, or threatened
violation, of this Agreement would cause irreparable damage to Company or be
construed as contrary to the interest of Company, and that, therefore, Company
shall be entitled to an injunction prohibiting Executive from any such
disclosure, attempted disclosure, violation, or threatened violation.  When
Company Information becomes generally available to the public other than by
Executive's acts or omissions, it is no longer subject to the restrictions in
this ELEVENTH paragraph.  However, Company Information shall not be deemed to
come under this exception merely because it is embraced by more general
information which is or becomes generally available to the public.  The
undertakings set forth in this paragraph shall survive the termination of this
Agreement or other arrangements contained in this Agreement.

                        TWELFTH:  Executive represents, understands and agrees
that, except as otherwise specifically addressed in this Agreement, all Company
benefits Executive was entitled to receive as an employee of Company shall cease
as of midnight on the day Executive’s employment is terminated, except for any
accrued or vested benefits to which Executive is entitled in accordance with the
terms of applicable Company compensation and benefit plans and group health
benefits coverage if COBRA continuation coverage is elected.  However, upon
proper application, Executive shall be eligible for coverage under the Idaho
Power Company health plans in accordance with the requirements of COBRA.

CONFIDENTIAL

MILLER SEPARATION AGREEMENT                         6 of  11

--------------------------------------------------------------------------------

 


 

 

 

 

                        THIRTEENTH:   Company represents and agrees that on or
about the date that Executive’s employment with Company terminates, Company
shall pay to Executive all accrued but unused Flexible Time Off minus all
appropriate deductions, including but not limited to, state and federal income
tax and FICA.

                        FOURTEENTH:  Executive understands that Company will
comply with any SEC disclosure requirements applicable to this Agreement and/or
Executive’s separation from the Company.  Such disclosures may include
disclosure of the Executive’s separation from Company, the terms of this
Agreement and/or any separation-related benefits Executive may receive from
Company.

CONFIDENTIAL

MILLER SEPARATION AGREEMENT                         7 of  11

--------------------------------------------------------------------------------

 


 

 

 

 

                        FIFTEENTH: Unless otherwise specifically provided for in
this Agreement, Executive hereby irrevocably and unconditionally releases,
acquits and forever discharges Company and each of Company's stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, subsidiaries, affiliates, and all persons acting by,
through, under or in concert with any of them (collectively "Releasees"), or any
of them, from any and all complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorney fees and
costs actually incurred) of any nature whatsoever, known or unknown, suspected
or unsuspected, including, but not limited to, those based on or arising out of
alleged: violations of rights under federal, state or local laws prohibiting
discrimination and/or harassment including violations of Title VII of the Civil
Rights Act of 1964 and the Civil Rights Act of 1991; violations of the Idaho
Human Rights Act (Idaho Code § 67-5901, et seq.); violations of the Equal Pay
Act; violations of the Americans With Disabilities Act; violations of the Family
and Medical Leave Act; violations of the Executive Retirement Income Security
Act; violations of the Worker Adjustment and Retraining Notification Act;
violations of the Moore-Brown-Roberti Family Rights Act; violations of any and
all provisions of the applicable state labor codes regulating wages, hours and
working conditions; violations of any other foreign, federal, state or local
laws prohibiting employment discrimination or otherwise regulating employment;
discrimination; failure to prevent discrimination; retaliation; failure to
prevent retaliation; harassment; failure to prevent harassment; assault;
battery; misrepresentation; fraud; deceit; invasion of privacy; breach of
contract; breach of quasi-contract; breach of implied contract; wrongful or
constructive discharge; breach of the covenant of good faith and fair dealing;
libel; slander; negligent or intentional infliction of emotional distress;
violations of public policy; negligent supervision; negligent retention;
negligence; interference with business opportunity or with contracts; failure to
pay monies or furnish benefits related to severance pay, incentive pay, flexible
time off, pension, retirement, life insurance, health or medical insurance,
reimbursement of health or medical costs, worker’s compensation or disability;
or any other claims of any type which Executive now has, owns or holds, or which
Executive at any time heretofore had, owned or held, or claimed to have, own or
hold, or which Executive at any time hereinafter may have, own or hold, against
each or any of the Releasees with respect to acts, omissions or events that
occurred prior to the date this Agreement is signed by and becomes binding on
the parties hereto.  Nothing herein shall constitute a release of any claim
arising from a breach of this Agreement by Company.

CONFIDENTIAL

MILLER SEPARATION AGREEMENT                         8 of  11

--------------------------------------------------------------------------------

 


 

 

 

 

                        SIXTEENTH:  Executive agrees that Executive has been
given adequate time to decide whether to sign this Agreement, including, without
limitation, the waiver and release set forth in Paragraph FIFTEENTH, and
Executive does so only after full reflection and analysis.  Executive represents
and warrants that, except as expressly stated in this Agreement, Executive did
not rely upon any representation or statement by any Company representative or
by any other of the Released Parties.  Executive has entered into this Agreement
voluntarily and without duress or undue influence, with the full intent of
releasing any and all claims as set forth in this Agreement.  In accordance with
the Older Workers’ Benefit Protection Act (OWBPA), Executive further
acknowledges as follows:

(a)                Executive specifically intends to knowingly and voluntarily
waive any rights Executive may have under the Age Discrimination in Employment
Act (ADEA), and Executive intends to release Released Parties from any and all
claims for damages or other remedies Executive may have under the ADEA.  This
release is not to be construed as a waiver of ADEA claims that may arise after
the execution of this Agreement.

(b)               Executive is hereby advised to consult with an attorney of
Executive’s choice before signing this Agreement.

(c)                Executive may take up to twenty-one (21) days following the
date of receipt of this Agreement to consider whether to accept the terms of
this Agreement.  If Executive has not signed and returned the Agreement to Idaho
Power on or before the twenty-first day following Executive’s receipt of the
Agreement, this offer shall be null and void.  If Executive chooses to sign and
return this Agreement sooner than twenty-one days, Executive’s signature below
shall be deemed a waiver of the balance of the consideration period.

(d)               Executive may revoke this Agreement as provided in Paragraph
SEVENTEENTH below.  If Executive does so, the entire Agreement becomes invalid
and unenforceable and no benefits hereunder will be provided to Executive, other
than Executive’s pay and accrued vacation through the Separation Date.  The
Agreement becomes effective on the eighth day after Executive signs it.

(e)        Executive understands the terms and consequences of this Agreement
and of the release it contains.

                        (f)        Executive is fully aware of the legal and
binding effect of this Agreement.

CONFIDENTIAL

MILLER SEPARATION AGREEMENT                         9 of  11

--------------------------------------------------------------------------------

 


 

 

 

 

                        SEVENTEENTH:  This Agreement may be revoked by Executive
by providing written notice of revocation to Luci K. McDonald, Vice President –
Human Resources, within seven (7) days of Executive’s execution of this
Agreement.  Any revocation must be in writing and delivered by close of business
on the seventh (7th) day from the date that Executive signs this Agreement,
addressed to Luci McDonald, Vice President – Human Resources, 1221 W. Idaho
Street, Boise, Idaho 83702.                    

                        EIGHTEENTH:  Executive represents and acknowledges that
in executing this Agreement, Executive does not rely and has not relied upon any
representation or statement not set forth herein made by any of the Releasees or
by any of the Releasees' agents, representatives or attorneys with regard to the
subject matter, basis or effect of this Agreement or otherwise.

                        NINETEENTH:  As a further material inducement to Company
to enter into this Agreement, Executive hereby agrees to indemnify and hold each
and all of the Releasees harmless from and against any and all loss, costs,
damages, or expenses, including, without limitation, attorney fees incurred by
Releasees, or any of them, arising out of any breach of this Separation
Agreement and General Release by Executive or the fact that any representation
made herein by Executive was false when made.

                        TWENTIETH:  As a material inducement to Executive to
enter into this Agreement, Company hereby agrees to indemnify and hold Executive
harmless from and against any and all loss, costs, damages, or expenses,
including, without limitation, attorney fees incurred by Executive arising out
of any breach of this Separation Agreement and General Release by Company or the
fact that any representation made herein by Company was false when made.

CONFIDENTIAL

MILLER SEPARATION AGREEMENT                        10 of  11

--------------------------------------------------------------------------------

 


 

 

 

 

                        TWENTY-FIRST:  Executive represents, acknowledges and
agrees that Executive has read and understands this Agreement; that Executive
has had the opportunity to seek counsel from an attorney; and, that Executive is
entering into this Agreement as a free and voluntary act and that Executive
signs it only after full reflection and analysis. 

                        TWENTY-SECOND:  It is agreed that, with the exception of
the FIFTEENTH paragraph, the provisions of this Agreement are severable, and if
any part of it is found to be unenforceable, all the other terms and provisions
shall remain fully valid and enforceable.  This Agreement shall survive the
termination of any arrangements contained herein.

                        TWENTY-THIRD:  This Agreement shall be construed in
accordance with the laws of the State of Idaho, without regard to conflict of
laws.

                        TWENTY-FOURTH:   This Agreement sets forth the entire
agreement between the parties hereto, and fully supersedes any and all prior
contracts, agreements, obligations, arrangements or understandings (other than
the Consulting Agreement) between the parties hereto pertaining to Executive’s
employment and/or the separation of Executive from employment with Company. 

                        PLEASE READ CAREFULLY.  THIS SEPARATION AGREEMENT AND
GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Executed at Boise, Idaho this ___31_ day of ______August________, 2009.

 

 

EXECUTIVE

 

 

/s/ James C. Miller_______________

 

 

JAMES C. MILLER

 

 

 

Executed at Boise, Idaho this ___31_ day of ______August________ 2009.

 

 

COMPANY

 

By

/s/ J. LaMont Keen___________

 

 

J. LaMONT KEEN

 

 

President & Chief Executive Officer

CONFIDENTIAL

MILLER SEPARATION AGREEMENT                        11 of  11

--------------------------------------------------------------------------------

 

 